Title: To George Washington from Thomas Lloyd Moore, 26 May 1789
From: Moore, Thomas Lloyd
To: Washington, George



Sir
New York May 26th 1789

I have had it in contemplation for some time past to make an Application to your Excellency, for an Appointment to a Post under the Government of the United States. It is expected that in the Port of Philadelphia there will be a Collector, or Comptroller of the Customs, and a Surveyor of the Port. I shall thank You Sir, to nominate me either as Comtroller of the Customs or Surveyor of the Port.
But in case your Excellency has already made any arrangements respecting those Appointments, I then shall thank You to propose me to any other Office, for which You think I have Capacity. I hope You will believe me Sir, when I declare that in making this request, I am urged more by a desire of having the honor to serve under a Government which I admire, than by any pecuniary motives. I rest my pretensions on having served my Country in a military capacity, from the 5th of January 1776 to the end of the War, and as to my Character and present Circumstances of which You might chuse to have information, I beg leave to refer to the Senators, or Representatives, of the State of Pennsylvania: Your Excellency may rest assured that in case I am honored by an Appointment, I shall exert myself to

perform the duties thereof with propriety. I conclude Sir with wishing You Health and Happiness. And have the honor to be Your Excellencys Humble Servant

Thomas L. Moore

